--------------------------------------------------------------------------------

EXHIBIT 10.1

 
REDEMPTION, STOCK SALE AND RELEASE AGREEMENT
 
 
This Redemption, Stock Sale And Release Agreement (the “Agreement”) is dated as
of the 2nd day of January, 2007, and is by and between Hydrogen Power, Inc.
(f/k/a Equitex, Inc.), a Delaware corporation (“HPI”), and FastFunds Financial
Corporation (f/k/a Seven Ventures, Inc.), a Nevada corporation
(the ”FastFunds”).
 
 
INTRODUCTION
 
A.  On March 8, 2004, HPI (then known as Equitex, Inc.) entered into that
certain Purchase Agreement (the “Initial Purchase Agreement”) with Pandora
Select Partners, L.P. (“Pandora”) and Whitebox Hedged High Yield Partners, L.P.
(“Whitebox” together with Pandora, the “Secured Parties”) by which the Secured
Parties loaned HPI the aggregate sum of $5,000,000, which amount was then loaned
by HPI on a secured basis to Chex Services, Inc. (“Chex”) for use in Chex’s
business (the “Chex Loan”). In connection with the Initial Purchase Agreement,
HPI, among other things, entered into a security agreement with the Secured
Parties, pursuant to which it pledged 2,170,000 shares of Chex common stock to
the Secured Parties.
 
B.  On June 7, 2004, HPI and Chex entered into an Agreement and Plan of Merger
(the “Chex Merger”) with FastFunds (then known as Seven Ventures, Inc.) whereby
Chex merged with a wholly-owned subsidiary of FastFunds, with Chex as the
surviving corporation, and FastFunds became the beneficial owner of all of the
capital stock of Chex. As a condition to the Secured Parties consenting to the
Chex Merger and delivering the 2,170,000 shares of Chex common stock to
FastFunds, FastFunds entered into a security agreement with the Secured Parties,
pursuant to which it granted the Secured Parties a security interest in all of
its assets.
 
C.  On September 15, 2005, HPI and the Secured Parties entered into a Purchase
Agreement (the “Second Purchase Agreement”), pursuant to which the Secured
Parties purchased two promissory notes in the aggregate sum of $1,500,000 and
warrants to purchase shares of common stock of HPI in consideration for a
$1,500,000 loan by the Secured Parties to HPI. In connection with the Second
Purchase Agreement, HPI pledged all of its assets to the Secured Parties,
including 7,700,000 shares of FastFunds common stock (the “HPI Security
Interest”). Such indebtedness was guaranteed by Henry Fong pursuant to a
guaranty dated September 15, 2005.
 
D.  On January 31, 2006, substantially all of the assets of Chex were sold to
Game Financial Corporation pursuant to that certain Asset Purchase Agreement by
and among FastFunds, Chex and Game Financial Corporation, dated December 22,
2005 (the “Chex Asset Sale”). The Secured Parties consented to the Chex Asset
Sale and released their security interests in the applicable Chex assets. The
Secured Parties, however, retained a security interest in the capital stock of
Chex.
 
E.  In connection with the Chex Asset Sale, FastFunds issued to HPI 4,717,344
shares of FastFunds common stock in exchange for the conversion of the
outstanding note issued by Chex to HPI in connection with the Chex Loan. As a
result, HPI’s ownership in FastFunds increased from 7,700,000 shares to
12,417,344 shares.
 
F.  On March 14, 2006, FastFunds loaned $5,000,000 to HPI pursuant to a secured
promissory note (the “FastFunds Note”; together with any and all other amounts
owing to FastFunds by HPI, including without limitation any profit participation
rights granted by HPI to FastFunds, the “FastFunds Debt Payable”) to satisfy the
payment obligation of HPI under the Equitex Merger (as defined below). The
FastFunds Note is due and payable on March 14, 2007. On the same date thereof,
HPI, pursuant to an Agreement and Plan of Merger and Reorganization by and among
HPI (then known as Equitex,
 

--------------------------------------------------------------------------------


 
Inc.), EI Acquisition Corp. and Hydrogen Power, Inc. (then a privately-held
Delaware corporation) through which Hydrogen Power, Inc. merged with and into EI
Acquisition Corp., with EI Acquisition Corp. surviving the merger and remaining
a wholly-owned subsidiary of HPI (the “Equitex Merger”).
 
G.  HPI desires to transfer to FastFunds, and FastFunds desires to accept from
HPI, shares of common stock of FastFunds, Denaris Corporation (“Denaris”), Key
Financial Systems, Inc. (“Key Financial”) and Nova Financial Systems, Inc.
(“Nova Financial” together with Denaris and Key Financial, the “Other
Subsidiaries”) held by HPI in consideration of FastFunds’ forgiveness and
cancellation of the FastFunds Debt Payable and its payment of the Closing
Payment, as defined below (the “Redemption”).
 
H.  In order to effectuate the Redemption and the purchase of capital stock of
the Other Subsidiaries by FastFunds, the parties desire to enter into this
Agreement to set forth their respective rights, obligations, duties and remedies
pertaining to the Redemption and as to other matters relating to their prior
relationship.
 
 
AGREEMENT
 
Now, Therefore, in consideration of the foregoing facts, the mutual covenants
set forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:
 
1.  Redemption of FastFunds’ Common Stock. At Closing (as defined herein),
FastFunds agrees to redeem an aggregate of 8,917,344 shares of its common stock
held by HPI (the “Redeemed Shares”). At Closing, HPI agrees to sell, assign and
transfer to FastFunds all of its rights, title to and interest in the Redeemed
Shares free and clear of any and all liens, pledges, security interests,
restrictions of transfer or encumbrances of any kind or nature.
 
2.  Transfer of Other Subsidiaries’ Common Stock. At Closing, HPI agrees to
sell, assign and transfer to FastFunds, and FastFunds agrees to purchase from
HPI, all of HPI’s rights, title to and interest in an aggregate of (i) 5,000,000
shares of Denaris common stock, (ii) 1,000 shares of Nova Financial common
stock, and (iii) 2,000 shares of Key Financial common stock held by HPI
(collectively, the “Other Subsidiaries’ Shares”), free and clear of any and all
liens, pledges, security interests, restrictions of transfer or encumbrances of
any kind or nature.
 
3.  Consideration for Redeemed Shares and Other Subsidiaries’ Shares. In
consideration of the Redemption and its receipt of the Redeemed Shares and the
Other Subsidiaries’ Shares as set forth in Sections 1 and 2, FastFunds shall
cancel at Closing the FastFunds Debt Payable and release HPI from any and all
payment and related obligations with respect to the FastFunds Debt Payable.
 
4.  Closing. All transactions contemplated by the Agreement, including the
assignment of the Redeemed Shares and the Other Subsidiaries’ Shares and the
Closing Payment, shall take place on and be effective as of January 2, 2007 or
such other time as agreed by the parties (the “Closing”). The time and date on
which the Closing occurs shall be referred to herein as the “Closing Date.” At
the Closing, FastFunds will pay the Closing Payment to HPI pursuant Section 3,
and HPI will deliver executed assignments separate from certificate, with
respect to the Redeemed Shares and the Other
 
 
2

--------------------------------------------------------------------------------


 
Subsidiaries’ Shares, in the forms attached hereto as Exhibits A, B, C and D,
respectively. Promptly following the closing, HPI shall use its best efforts to
deliver to FastFunds all of its stock certificates representing the Redeemed
Shares and the Other Subsidiaries’ Shares, duly endorsed in blank for transfer
on the books of FastFunds, Denaris, Key Financial and Nova Financial, and/or an
affidavit of loss with respect to one or more certificates in form acceptable to
FastFunds, in its sole discretion.
 
5.  Representations and Warranties of HPI. HPI hereby represents and warrants to
FastFunds, as of the date hereof and as of the Closing Date, that:
 
(a)  HPI is duly incorporated, validly existing and in good standing under the
laws of the State of Delaware.
 
(b)  HPI is the record and beneficial owner of the Redeemed Shares and the Other
Subsidiaries’ Shares free and clear of any and all encumbrances, except for the
HPI Security Interest. Subject to the receipt of the executed Consent and
Release of the Secured Parties (as required by Section 7(c)) and the assignment
of the Redeemed Shares and the Other Subsidiaries’ Shares pursuant hereto,
FastFunds will receive good and marketable title to the Redeemed Shares and the
Other Subsidiaries’ Shares free and clear of all encumbrances.
 
(c)  Neither the execution and delivery of this Agreement nor the transactions
contemplated hereby will constitute a violation or default under any term or
provision of any contract, commitment, indenture or other agreement or
restriction of any kind or character to which HPI is bound.
 
(d)  HPI has obtained the approval of its Board of Directors to enter into this
Agreement and the transactions contemplated hereby, and has the full legal power
and authority to transfer the Redeemed Shares and the Other Subsidiaries’ Shares
without obtaining the consent or approval of any other person, entity or
governmental authority, except for the Secured Parties.
 
(e)  At Closing, HPI will deliver an executed assignment separate from
certificate, with respect to the Redeemed Shares and the Other Subsidiaries’
Shares, in the form attached hereto as Exhibits A, B, C and D.
 
(f)  HPI has been represented in the preparation and negotiation of this
Agreement and the transactions contemplated hereby by legal counsel, Maslon
Edelman Borman & Brand, LLP, that is independent and separate from the legal
counsel used by FastFunds for such purposes.
 
6.  Representations, Warranties and Covenants of FastFunds. FastFunds hereby
represents, warrants and covenants to HPI, as of the date hereof and as of the
Closing Date, that:
 
(a)  FastFunds is duly incorporated, validly existing and in good standing under
the laws of the State of Nevada.
 
(b)  Neither the execution and delivery of this Agreement nor the transactions
contemplated hereby will constitute a violation or default under any term or
provision of any contract, commitment, indenture or other agreement or
restriction of any kind or character to which FastFunds is bound.
 
(c)  FastFunds has full legal power and authority to redeem the Redeemed Shares
and acquire the Other Subsidiaries’ Shares without obtaining the consent or
approval of any person, entity or governmental authority, except for the
authorization of its board of directors.
 
3

--------------------------------------------------------------------------------


 
(d)  FastFunds has obtained the requisite approval and authorization from its
board of directors to enter into this Agreement and to consummate the Redemption
and the other transactions contemplated hereby.
 
(e)  FastFunds has been represented in the preparation and negotiation of this
Agreement and the transactions contemplated hereby by legal counsel, David
Schaper, that is independent and separate from the legal counsel used by HPI for
such purposes.
 
(f)  From the date hereof to and including the Closing Date, FastFunds will not
effect any changes in its capital structure without prior written consent of
HPI, such prohibition to include, without limitation, except as expressly set
forth herein, any action by FastFunds to, directly or indirectly (i) issue any
shares of capital stock or securities exercisable or convertible into capital
stock, (ii) purchase, redeem, retire or otherwise acquire for value any of its
capital stock or other securities now or hereafter outstanding, return any
capital to its stockholders, or distribute any of its assets to its stockholders
or (ii) make any payment or declare any dividend on any of its capital stock or
other securities.
 
7.  Conditions to the Obligations of Each Party. The respective obligations of
HPI and FastFunds to consummate the transactions contemplated by this Agreement
are subject to the satisfaction of the following conditions as of the Closing
Date, unless waived in writing by all parties:
 
(a)  No temporary restraining order, preliminary or permanent injunction or
other order issued by any court of competent jurisdiction preventing the
consummation of the transactions contemplated by this Agreement shall be in
effect.
 
(b)  No suit, investigation, action or other proceeding brought by a
governmental entity shall be pending against HPI or FastFunds which, in the
reasonable opinion of counsel for HPI or FastFunds, would be likely to restrain
or prohibit any such party from consummating the transactions contemplated
hereby or result in damages or other relief being obtained from such party,
except where such suit, investigation, action or other proceeding is not likely
to result in a material adverse effect to either HPI or FastFunds.
 
(c)  The parties shall have received the written consent and release of the
Secured Parties substantially in the form attached hereto as Exhibit E.
 
8.  Conditions to the Obligations of HPI. The obligations of HPI to consummate
the transactions contemplated by this Agreement are further subject to the
satisfaction of the following conditions as of the Closing Date:
 
(a)  The representations, warranties and covenants set forth in Section 6 shall
be true and correct in all material respects as of the Closing Date.
 
(b)  FastFunds shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing.
 
HPI may waive any condition specified in this Section 8 if it executes a writing
so stating at or prior to Closing.
 
9.  Conditions to the Obligations of FastFunds. The obligations of FastFunds to
consummate the transactions contemplated by this Agreement are further subject
to the satisfaction of the following conditions as of the Closing Date:
 
4

--------------------------------------------------------------------------------


 
(a)  The representations and warranties set forth in Section 5 shall be true and
correct in all material respects as of the Closing Date.
 
(b)  HPI shall have performed and complied with all of its covenants hereunder
in all material respects through the Closing.
 
(c)  All actions to be taken by HPI in connection with consummation of the
transactions contemplated hereby and all certificates and other documents
required to effect the transactions contemplated hereby will be reasonably
satisfactory in form and substance to FastFunds.
 
FastFunds may waive any condition specified in this Section 9 if it executes a
writing so stating at or prior to the closing.
 
10.  Voting Agreement. From the date hereof until such time that HPI and its
affiliates beneficially hold less than ten percent (10%) of the outstanding
equity or voting interest in FastFunds, with respect to any vote of the
stockholders of FastFunds (except a vote directly relating to this Redemption
Agreement, provided that, with respect to such a vote, HPI and its affiliates
will not vote in favor of or otherwise support any attempt to undermine or avoid
the consummation of the transaction contemplated herein or any of the terms and
conditions set forth in this Agreement), HPI and its affiliates hereby agree to
vote the Redeemed Shares (and any additional shares of capital stock of
FastFunds held by HPI and its affiliates at such time) in the same manner and
proportion as other stockholders of FastFunds vote their shares. HPI and its
affiliates further agree to take any such further actions as are reasonably
requested by FastFunds in order to effectuate the terms of this provision,
including, if necessary, the execution and delivery of a proxy to vote such
shares in the manner required. Successors and assigns of the Redeemed Shares
(and any additional shares of capital stock of FastFunds held by HPI), including
any assignee by foreclosure or other transfer, are not intended to be subject to
the terms of this provision.
 
11.  Indemnification. HPI agrees to indemnify and hold harmless FastFunds from
and against any and all loss, damage or liability (including, but not limited
to, reasonable legal fees and costs) that FastFunds may incur or suffer by
reason of, or which results, arises out of or is based upon (i) any breach of
HPI’s representations, warranties or covenants contained in this Agreement, or
(ii) the Initial Purchase Agreement, the Second Purchase Agreement or any other
related agreement or debt instrument entered into by and between HPI and the
Secured Parties prior to the date hereof. FastFunds agrees to indemnify and hold
HPI harmless from and against any and all loss, damage or liability (including,
but not limited to, reasonable legal fees and costs) that HPI may incur or
suffer by reason of, or which results, arises out of or is based upon any breach
of FastFunds’ representations, warranties or covenants contained in this
Agreement.
 
12.  Mutual Release of Claims. In consideration of the benefits of this
Agreement, and except as otherwise provided in this Agreement, FastFunds, on
behalf of itself and its predecessors, successors and assigns, and HPI, on
behalf of itself and its predecessors, successors and assigns (collectively, the
“Releasing Parties”) do hereby absolutely and unconditionally release, waive and
otherwise relinquish any and all claims, demands, actions, causes of action,
suits, debts, dues, damages, judgments, obligations, liabilities, controversies,
costs, expenses, attorneys’ fees, and executions whatsoever, whether known or
unknown, asserted or unasserted, actual or potential, individual or joint,
direct or indirect, fixed or contingent, in law, admiralty or equity, of every
kind and nature whatsoever, which the Releasing Parties ever had, now have, or
hereafter can, shall, or may have, or claim to have, against the other party,
for, upon, or by reason of any matter, cause of action, or thing, whatsoever
from the beginning of the world to the Closing Date, including without
limitation, pursuant to the Initial Purchase Agreement, the Chex Merger, the
Second Purchase Agreement, the Chex Asset Sale, the
 
 
5

--------------------------------------------------------------------------------


 
FastFunds Note, the FastFunds Debt Payable and the Equitex Merger (collectively,
the “Released Claims”). The Released Claims include, without limitation, any
claims for breach of express or implied contract, breach of implied
misrepresentation, negligence, negligent misrepresentation, breach of fiduciary
duty, actual or constructive fraud, including, without limitation, common law
fraud or fraud or manipulation asserted under any statutory theory under any
federal or state law and including, without limitation, under any theory of
primary, secondary or control person liability, estoppel, defamation,
conspiracy, business or economic interference, violation of any federal or state
securities law, rule or administrative regulation, violation of public policy
and including for attorneys’ or other professional fees.
 
Except as expressly waived in this Agreement by Whitebox and Pandora, the terms
of Section 11 and this Section 12 of this Agreement shall not be interpreted,
and shall not be deemed, to affect any rights of Whitebox and Pandora with
respect to HPI, FastFunds and their respective subsidiaries and assets,
including their rights pursuant to the following agreements of Whitebox and
Pandora: (i) the Initial Purchase Agreement; (ii) the Registration Rights
Agreement dated March 8, 2004 with HPI; (iii) the Guaranty Agreement dated March
8, 2004 with FastFunds; (iv) the Assignment Agreement dated March 8, 2004 with
HPI and FastFunds; (v) the Security Agreement dated June 4, 2004 with FastFunds;
(vi) the Convertible Promissory Note dated March 8, 2004 in the face amount of
$3,000,000 and payable to Pandora (issued as a replacement of a like note
originally issued in March 2004); and (vii) the Convertible Promissory Note
dated March 8, 2004 in the face amount of $2,000,000 and payable to Whitebox
(issued as a replacement of a like note originally issued in March 2004).
Accordingly, Section 11 shall not be interpreted to impose any indemnification
obligation upon either HPI or FastFunds, and Section 12 shall not be interpreted
to release any claims as between HPI and FastFunds, to the extent that it would
adversely affect the rights of Pandora or Whitebox (either before or after any
foreclosure upon HPI or FastFunds assets) as against either HPI or FastFunds
existing prior to the execution of this Agreement.
 
13.  HPI Resale Registration. HPI shall use its best efforts to file with the
Securities and Exchange Commission (the “SEC”) a registration statement covering
the resale of the 1,200,000 shares of HPI common stock currently held by
FastFunds (the “HPI Resale Shares”) within 180 days after Closing and use its
best efforts to cause such registration statement to be declared effective after
the filing the registration statement. HPI will keep such registration statement
effective for one year following the date initially declared effective by the
SEC. HPI shall bear all expenses incurred in connection with the filing and
obtaining effectiveness of the registration statement. HPI may require persons
who sell HPI Resale Shares to furnish to HPI such information regarding such
person and the distribution proposed by such person as HPI may reasonably
request in writing or as shall be required in connection with the registration.
HPI may require persons who sell HPI Resale Shares pursuant to the registration
statement to suspend such sales for such reasonable periods of time as HPI may
require, acting in a reasonable manner, using best efforts to effect any
required amendment to such registration statement or supplement to the
prospectus included in the registration statement.
 
14.  FastFunds Resale Registration. FastFunds shall use its best efforts to file
with the SEC a registration statement covering the covering the resale of the
3,500,000 shares of FastFunds common stock held by HPI immediately following the
closing (the “FastFunds Resale Shares”) within 180 days after Closing and use
its best efforts to cause such registration statement to be declared effective
after the filing the registration statement. FastFunds will keep such
registration statement effective for one year following the date initially
declared effective by the SEC. FastFunds shall bear all expenses incurred in
connection with the filing and obtaining effectiveness of the registration
statement. FastFunds may require persons who sell FastFunds Resale Shares to
furnish to FastFunds such information regarding such person and the distribution
proposed by such person as FastFunds may reasonably request in writing or as
shall be required in connection with the registration. FastFunds may require
persons who sell FastFunds Resale Shares pursuant to the registration statement
to suspend such sales for such reasonable periods of time as FastFunds may
require, acting in a reasonable manner, using
 
 
6

--------------------------------------------------------------------------------


 
best efforts to effect any required amendment to such registration statement or
supplement to the prospectus included in the registration statement.
 
15.  Tax Covenants.
 
(a)  Expected Tax Effects. The parties, for themselves and on behalf of their
current and future wholly-owned subsidiaries, agree to the terms of this Section
15 and further acknowledge and intend that:
 
(i)  As of the close of business on the Closing Date, HPI will cease to be a
member of the Pre-Closing Affiliated Group that has been filing consolidated
federal income Tax Returns.
 
(ii)  For 2006 and Taxable Years ending after the Closing Date, FastFunds will
continue to be entitled to the Tax benefit of its use of the 2006 federal
consolidated net operating loss of the Pre-Closing Affiliated Group, to offset
its substantial net income realized during 2006, to the extent that such Tax
benefit is allowed under Sections 172 and 1502 of the Code.
 
(iii)  Except as otherwise provided in the preceding paragraph, HPI will be
entitled to any remaining portion of the pre-Closing federal consolidated net
operating loss of the Pre-Closing Affiliated Group that is attributable to
Pre-Closing Taxable Years of HPI pursuant to the Treasury Regulations issued
under Code Section 1502.
 
(iv)  FastFunds and the Other Subsidiaries will become the Post-Closing
Affiliated Group entitled to any remaining portion of the pre-Closing federal
consolidated net operating loss of the Pre-Closing Affiliated Group that is
attributable to their respective Pre-Closing Taxable Years.
 
(b)  Tax-Related Definitions. For purposes of this Agreement, the following
terms shall be defined as follows:
 
“Affiliated Group” means an affiliated group of corporations within the meaning
of Code Section 1504(a) (and without regard to the exclusions contained in Code
Section 1504(b)) for the Taxable Period or, for purposes of any state, foreign
or local Income Tax matters, any consolidated, combined or unitary group of
corporations within the meaning of the corresponding provisions of tax law for
the jurisdiction in question.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.
 
“Post-Closing Affiliated Group” means FastFunds, the Other Subsidiaries, any
other corporations that become members of that Affiliated Group after the
Closing, and any of their respective successors that retain their respective Tax
attributes.
 
“Post-Closing Taxable Year” means a Taxable Year that begins after the Closing
Date.
 
“Pre-Closing Affiliated Group” means HPI, FastFunds and each of the Other
Subsidiaries, to the extent that such corporation was a member of HPI’s
Affiliated Group during any Pre-Closing Taxable Year; and any of their
respective successors that retain their Taxable attributes. To the extent
applicable to any state income Tax matters, the “Pre-Closing Affiliated Group”
shall also include all corporations joining, or whose income is reported, in the
filing of a consolidated, combined or unitary income Tax Return for the state in
question.
 
7

--------------------------------------------------------------------------------


“Pre-Closing Taxable Year” means a Taxable Year that ends on or before the
Closing Date.
 
“Straddle Year” means any Taxable Year (of any member or members of the
Pre-Closing Affiliated Group) that begins before the Closing Date and ends after
the Closing Date.
 
“Tax” (and with the corresponding meaning “Taxes” and “Taxable”) shall include
(i) any net income, gross income, gross receipts, sales, use, ad valorem,
franchise, profits, license, withholding, payroll, employment, excise,
severance, stamp, occupation, premium, property or windfall profit tax, custom
duty or other tax, governmental fee or other like assessment or charge of any
kind whatsoever, together with any interest and any penalty, addition to tax or
additional amount imposed by any Taxing authority (domestic or foreign); and
(ii) any liability for the payment of any amount of the type described in clause
(i) of this paragraph as a result of being a member of a consolidated,
affiliated, combined or unitary group.
 
“Tax Returns” (and with the corresponding meaning “Tax Return”) shall include
all Tax Returns, declarations, elections, reports and information Tax Returns
and statements required to be filed or sent by or relating to any member or
members of the Pre-Closing Affiliated Group and relating to any Taxes with
respect to any income, payroll, properties or operations of any of those
members.
 
“Taxable Year” means a Taxable year (which may be shorter than a full calendar
or fiscal year), year of assessment or similar period with respect to which any
Tax may be imposed.
 
(c)  Separate Tax Returns to be Filed by Each Corporation. Each member of the
Pre-Closing Affiliated Group shall be responsible for preparing and filing all
Tax Returns that are required to be filed by that member before or after the
Closing Date and are not filed on a consolidated, combined or unitary basis; and
that member shall make (or cause to be made) any required Tax payments due with
respect to such Tax Returns. Any of those Tax Returns filed for a Pre-Closing
Taxable Year or Straddle Year must report the operations of that member in a
manner consistent with its past practice. Any Tax Refund received by any such
member with respect to its own separate Tax liability, as determined with
respect to a Tax Return filed under this paragraph, shall be retained by that
member and, if another member of the Pre-Closing Affiliated Group actually
receives such Tax refund, such other member shall remit the amount of the Tax
Refund to the member entitled to retain it.
 
(d)  Group Tax Returns to be Filed by HPI. HPI shall be responsible for
preparing and filing all Tax Returns required to be filed before or after the
Closing Date for members of the Pre-Closing Affiliated Group, to the extent
those Tax Returns (i) are filed on a consolidated, combined or unitary basis
that includes HPI and at least one other such member, and (ii) relate to a
Pre-Closing Taxable Year or Straddle Year; and HPI and each other such member
included in each of those Tax Returns shall make (or cause to be made) its
allocable share of any required Tax payments due with respect to such Tax
Returns. Such Tax Returns will report the income and operations of the
Pre-Closing Affiliated Group in a manner consistent with past practice. HPI
shall be entitled to any refunds of Taxes received with respect to any Tax
Return filed under this paragraph; provided, however, that any portion of such
Tax refund that is allocable or attributable to any other member of the
Pre-Closing Affiliated Group, because it was included in the Tax Return on which
the Tax refund is based, shall belong to such other member, but if any amount of
any such Tax refund belonging to any member of the Pre-Closing Affiliated Group
is later determined to be repayable to the appropriate Tax authority, the member
that ultimately received such amount shall repay it to the Tax authority (with
any required interest) or, if applicable, reimburse HPI for any such repayment
and any required interest.
 
 
8

--------------------------------------------------------------------------------


 
(e)  Group Tax Returns to be Filed by FastFunds. FastFunds shall be responsible
for preparing and filing all Tax Returns required to be filed before or after
the Closing Date for members of the Pre-Closing Affiliated Group, to the extent
those Tax Returns are (i) filed on a consolidated, combined or unitary basis
including FastFunds and at least one other corporation other than HPI; and (ii)
relate to a Pre-Closing Taxable Year, Straddle Year or Post-Closing Taxable
Year; and FastFunds and each other corporation included in each of those Tax
Returns shall make (or cause to be made) its allocable share of any required Tax
payments due with respect to such Tax Returns. FastFunds or, if applicable, one
or more of the Other Subsidiaries shall be entitled to any refunds of Taxes
received with respect to any Tax Return filed under this paragraph; provided,
however, that any portion of such Tax refund that is allocable or attributable
to HPI, because it was included in the Tax Return on which the Tax refund is
based, shall belong to HPI, but if any amount of any Tax refund belonging to any
member of the Pre-Closing Affiliated Group is later determined to be repayable
to the appropriate Tax authority, the member that ultimately received such
amount shall repay it to the Tax authority (with any required interest) or, if
applicable, reimburse FastFunds for any such repayment and any required
interest.
 
(f)  Allocations of Tax Liability. Whenever it is necessary, for purposes of
this Agreement, to determine the Tax liability of a corporation, or its
entitlement to a Tax refund, for a Taxable period consisting of a portion of a
Straddle Year before or after the Closing, or a shortened Taxable Year of HPI
ending on the Closing Date or beginning on the following date (a “Partial
Taxable Year”), the determination shall be made (i) in the case of Taxes that
are not based on income or gross receipts (e.g., property taxes), by
apportioning such Taxes on a per diem basis; and (ii) in the case of Taxes based
on income, payroll or on gross receipts, by apportioning the total Tax liability
for such Partial Taxable Year on the assumption that it ended as of the close of
business on the Closing Date, with income (or other applicable measure)
apportioned as provided in Treasury Regulations Section 1.1502-76(b); provided,
however, that any deferred gain or loss on deferred intercompany transactions
that must be restored to income by any member of the Pre-Closing Affiliated
Group by reason of the transactions contemplated by this Agreement (or any
analogous state, local or foreign Tax effects) shall be allocated entirely to
the period ending with the Closing Date. The principles of that section of the
Treasury Regulations shall also be used to determine the allocable share of a
corporation’s Tax liability or any Tax refund based on a Tax Return filed on a
consolidated, combined or unitary basis.
 
(g)  Carry Back of Losses and Similar Items. In the event that there is (i) a
carry back of losses, credits or similar items (including, without limitation,
net operating losses, capital losses and unused business, foreign and other Tax
credits) that is attributable to a Post-Closing Taxable Year of HPI or any
member of the Post-Closing Affiliated Group; (ii) such carry back is to a
consolidated, combined or unitary Tax Return of any members of the Pre-Closing
Affiliated Group for a Pre-Closing Taxable Year or Straddle Year; and (iii) as a
result of such carry back, any member of the Pre-Closing Affiliated Group
becomes entitled to and receives a refund of any Taxes that another such member
paid for a Pre-Closing Taxable Year or Straddle Year, or any member of the
Pre-Closing Affiliated Group benefits from a credit of Taxes for such a period
(through the reduction of either Taxes previously paid by another member of the
Pre-Closing Affiliated Group or its then-current Tax liability), then the member
receiving such Tax refund or credit shall promptly pay, to the other member that
paid the original Tax or benefited from the original Tax credit, the amount of
such Tax refund or credit together with any interest thereon received by the
member that received the Tax refund or credit. At the request of any other
member of the Pre-Closing Affiliated Group, HPI (as the common parent of the
Pre-Closing Affiliated Group) agrees to prepare and file on their behalf any
 
 
9

--------------------------------------------------------------------------------


 
claims for refund of federal income Taxes allocable or attributable to them (and
HPI, if applicable) with respect to any Pre-Closing Taxable Year, pursuant to
HPI’s authority under Treasury Regulations Section 1.1502-77; and each member of
the Pre-Closing Affiliated Group shall provide the information necessary for HPI
to prepare and file a tentative carry back adjustment under Treasury Regulations
Sections 1.1502-78(a) (and to take similar action as to any states in which HPI
was filing consolidated, combined or unitary Tax Returns for Pre-Closing Taxable
Year or Straddle Year), and the requesting party shall reimburse HPI for any
reasonable out-of-pocket costs arising therefrom.
 
(h)  Examination of Tax Returns. Each member of the Pre-Closing Affiliated Group
that is or was responsible under this Section for filing a Tax Return for any
Taxable Year (a “Filing Member”) shall also be responsible for handling all Tax
matters related to that Tax Return, including but not limited to dealing with
and resolving issues raised in an audit or other examination; provided, however,
that (i) the Filing Member shall notify in writing any other member of
Pre-Closing Affiliated Group, whose Tax liability for any Pre-Closing Taxable
Year or Straddle Year is reasonably likely to be affected by a change in any
such Tax Return (an “Affected Member”), within thirty (30) days after the
commencement of any audit or other examination by, or dispute with, any Tax
authority with respect to such Tax Return, whether it relates to a Pre-Closing
Taxable Year, Straddle Year or Post-Closing Taxable Year; (ii) each Affected
Member’s authorized representative(s) shall be allowed to participate therein;
(iii) and the Filing Member shall not settle any such dispute without the
written consent of each Affected Member, which shall not be unreasonably
withheld or delayed, unless the Filing Member then agrees in writing to
indemnify each such Affected Member for any increase in Tax liability (whether
such increase in Tax liability occurs prior to, contemporaneously with or in a
year after the year in which the relevant activities occur) that results from
the Filing Member’s activities under this paragraph; and (iv) the Filing Member
shall remit to each Affected Member its allocable share of any Tax refund or
other Tax benefit realized by the Filing Member from its activities under this
paragraph, but only at the time and to the extent such Tax refund is actually
received or any such Tax benefit is actually realized.
 
(i)  Cooperation. HPI and FastFunds shall, and each shall, as applicable, cause
its subsidiaries and affiliates to, use its best efforts to provide each other
with such assistance as may reasonably be requested by any of them in connection
with Tax matters, including providing information with respect to the
preparation of any Tax Return or other document required to be filed with any
Tax authority, any audit or other examination by any Tax authority, any judicial
or administrative proceeding or dispute relating to liability for Taxes arising
under this Section 15; and each shall retain and provide to the other reasonable
access to such records and other information as may be relevant to such Tax
Return, audit, examination, proceeding or determination; provided, however, that
a party shall be entitled to be reimbursed by the other party for its out-of-
pocket costs in complying with the provisions of this paragraph with respect to
Taxable Years for which the Tax Returns are to be filed, unless both parties
(including their subsidiaries) are liable for the related Taxes or would benefit
from a Tax refund or other reduction in Tax liability, in which case the
parties’ reasonable out-of-pocket costs will be shared in proportion to their
Tax liability or Tax benefit, as the case may be.
 
(j)  Survival. Notwithstanding any other provision herein, the provisions of
this Section 15 shall survive the Closing until the expiration of each
applicable Tax statute of limitations, including extensions thereof.
 
(k)  Exclusive Agreement. The parties hereby agree to terminate any existing Tax
sharing agreement between or among members of the Pre-Closing Affiliated Group.
This Section 15 sets forth the exclusive and entire agreement of the parties
relating to (i) sharing liabilities for Taxes, (ii) division of refunds of
Taxes, (iii) control of proceedings relating to Taxes and (iv) filing of Tax
Returns.
 
 
10

--------------------------------------------------------------------------------


 
16.  General Provisions. This Agreement sets forth the parties’ final and entire
agreement with respect to its subject matter and supersedes any and all prior
understandings and agreements. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware (without regard to
conflicts-of-law principles thereof) applicable to contracts made and to be
performed within such State. If any provision of this Agreement shall be held by
any court of competent jurisdiction to be illegal, invalid or unenforceable,
such provision shall be construed and enforced as if it had been more narrowly
drawn so as not to be illegal, invalid or unenforceable, and such illegality,
invalidity or unenforceability shall have no effect upon and shall not impair
the enforceability of any other provision of this Agreement.
 
This Agreement may be modified or amended only by an instrument in writing
signed by the parties hereto. No delay or failure on the part of any party to
exercise any right, power or privilege hereunder shall operate as a waiver
thereof; nor shall any waiver on the part of any party of any right, power or
privilege hereunder operate as a waiver of any other right, power or privilege
hereunder. This Agreement shall be binding upon and inure to the benefit of the
parties and their respective successors and assigns; however, it may not be
assigned without the prior express written consent of the other party. For the
convenience of the parties and to facilitate the execution of this Agreement,
this Agreement may be executed in counterparts and each such executed
counterpart shall be deemed an original instrument. This Agreement may be
executed and delivered by one or more of the parties by facsimile or
electronically transmitted signature and the parties agree that the reproduction
of signatures by way of facsimile or a computer device will be treated as though
such reproductions were executed originals.
 
Signature Page Follows
 


 

 
 
11

--------------------------------------------------------------------------------

 
 


In Witness Whereof, the parties have executed this Redemption and Release
Agreement to be effective as of the date first written above.
 


 



 
FastFunds Financial Corporation
             
By /s/ Barry S. Hollander
 
Its Chief Executive Officer
     
Hydrogen Power, Inc.
             
By /s/ Henry Fong
 
Its Chief Executive Officer

 

 
Signature Page - Redemption and Release Agreement
 



